Exhibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) made effective as of May 18, 2010 by and among CITY NATIONAL BANK OF NEW JERSEY (the “Bank”) a national banking association, CITY NATIONAL BANCSHARES CORPORATION (the “Corporation”), a New Jersey corporation, each with its principal office at 900 Broad Street, Newark, New Jersey (the Bank and the Corporation sometimes collectively referred to as the “Employer”), and LOUIS E. PREZEAU (“Executive”). WHEREAS, the Corporation is a bank holding company, and the Bank is a wholly-owned subsidiary of the Corporation; and WHEREAS, the Bank, the Corporation and the Executive have previously entered into an Employment Agreement effective as of May 25, 2003, which Employment Agreement was revised, amended and extended pursuant to an Employment Agreement effective as of May 26, 2006 and is hereby further revised, amended and extended pursuant to and in accordance with the terms of this Employment Agreement; and WHEREAS, the Bank and the Corporation desire to continue to retain the services of Executive as President and Chief Executive Officer of the Corporation and the Bank for the period provided in this Agreement and subject to the terms and conditions hereof; and WHEREAS, Executive is willing to serve in the employ of the Bank and the Corporation as President and Chief Executive Officer on a full-time basis for said period on the terms and conditions specified herein, NOW, THEREFORE, in consideration of the mutual covenants herein contained, and upon the other terms and conditions hereinafter provided, the parties hereto agree as follows: 1.POSITION AND RESPONSIBILITIES. (a)Subject to the provisions of Section 1(c), during the period of his employment hereunder, Executive shall serve as President and Chief Executive Officer of the Corporation and the Bank.Subject to the provisions of Section 1(c), Executive shall have such duties as are customarily or appropriately vested in the President and Chief Executive Officer of a publicly-held bank holding company and a national bank, and as from time to time may be prescribed by the Board of Directors of the Corporation (the”Board”), provided such duties are consistent with Executive's present duties and with Executive's current position as the President and Chief Executive Officer of the Employer; provided further an initial, non-exhaustive set of the Executive’s goals and objectives are attached hereto as ExhibitA.During the period of his employment hereunder, Executive shall devote substantially all of his business time, attention, skill, and efforts to the faithful performance of his duties hereunder, including activities and services related to the organization, operation and management of the Employer. (b)During the period of employment hereunder, Corporation shall elect Executive as a director of the Bank and shall nominate and recommend the Executive for election as a director of the Corporation. 1 (c)Notwithstanding any provision to the contrary contained in this Agreement, the Board may, in its reasonable discretion and without any prior notice to the Executive,(i)relieve the Executive from the title and responsibilities of President of the Corporation and/or the Bank, and (ii) further define the Executive’s responsibilities with specific goals and objectives as presented to the Executive in a writing from the Board.In any such event, the Executive’s compensation and benefits pursuant to this Agreement shall not be impacted thereby.The Executive acknowledges that the Board is currently seeking a candidate for the position of President. 2.TERM.The period of Executive's employment under this Agreement shall be deemed to have commenced as of the effective date first above written and shall continue for a period of one (1) year thereafter, provided, however, that this Agreement shall automatically be renewed for successive one (1) year terms thereafter unless either party gives the other notice to terminate this Agreement at the expiration of the then current term, at least 180 days prior to the expiration of said term. 3.COMPENSATION AND RELATED MATTERS. (a)Salary.
